Citation Nr: 1227575	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  00-22 859A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected left knee and lumbar and cervical spine disabilities.

3.   Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from April 1990 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2004, in support of his claims, the Veteran testified at a hearing before a Veterans Law Judge of the Board who since has retired.  The Veteran therefore was given an opportunity to testify at another hearing in December 2009 before the undersigned Veterans Law Judge of the Board, who in turn is ultimately deciding this appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).

The Board also previously, in August 2004 and December 2010, remanded the claims to the RO via the Appeals Management Center (AMC) for further development and consideration.  But although there is now sufficient evidence to decide the claim for a right knee disorder, the claims for hypertension and a TDIU require still further development, so the Board is again remanding these claims.

FINDING OF FACT

The Veteran does not have a right knee disorder.  Several X-rays have been unremarkable, showing a normal right knee.  His subjective complaints of pain in this knee have not been attributed to an underlying disorder.

CONCLUSION OF LAW

The Veteran does not have a right knee disorder that was incurred in or aggravated by his military service, or arthritis in this knee that may be presumed to have been incurred in service, or that is proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

The duty to notify has been satisfied in this particular instance by way of letter to the Veteran dated in March 2004, which properly informed him of the evidence required to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter was issued prior to the initial adjudication of his claim in May 2004, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The letter substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), by identifying the evidence necessary to substantiate his claim and explaining the relative duties and responsibilities of VA and him in obtainining the necessary evidence to support his claim.  While the notification did not also advise him of the "downstream" disability rating and effective date elements of his claim, especially seeing as though that letter was issued prior to the decision in Dingess, this is nonetheless ultimately inconsequential, so at most nonprejudicial, i.e., harmless error, since the underlying claim for service connection is being denied, in turn meaning the "downstream" disability rating and effective date elements of the claim are moot.  38 C.F.R. § 20.1102.  The U. S. Supreme Court has clarified that VCAA notice errors, even if established as having occurred, are not presumptively prejudicial, rather, must be determined on a case-by-case basis.  And as the pleading party, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  He submitted personal statements, copies of his service treatment records (STRs), VA, and private treatment records.  The RO also obtained his STRs, VA and private treatment records, and arranged for a VA compensation examination for a medical opinion concerning whether he has a right knee disorder and, if determined he does, whether it is related or attributable to his military service, including by way of a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Although the examiner did not provide medical comment on whether any current right knee condition is etiologically related to the Veteran's military service, this was unnecessary since, according to the results of that evaluation, the Veteran did not have any then current right knee disorder, including arthritis or other condition to account for his subjective complaints of pain.  Further in this regard, the examiner found that the Veteran's right knee was normal according to the results of X-rays and physical examination.  And the other competent medical evidence in the file also does not confirm he has a right knee disorder, including arthritis, such as would be reflected by a pertinent diagnosis.  

So he has failed to establish the most preliminary evidentiary requirement for service connection, i.e., show that he has current disability.  In this absence of proof of current disability, there necessarily cannot be any present disability to attribute to his military service, including by way of his service-connected left knee disability.  The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis - Entitlement to Service Connection for a Right Knee Disorder, Including Arthritis as Secondary to the Service-Connected Left Knee Disability 

The Veteran claims he has current right knee disability that was caused or aggravated by an altered gait due to his service-connected left knee disability.  So his claim is predicated entirely on the notion that he has had to put undue stress and strain on his right knee because of the functional and other impairment attributable to his service-connected left knee disability.  His claim, therefore, is for secondary service connection.  The Board, however, also will consider his potential entitlement to direct and presumptive service connection since all potential theories of entitlement must be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

He served on active duty from April 1990 to October 1992.  Treatment records from A.J.T, Jr., M.D., document that the Veteran injured his left knee in an automobile accident in April 1991, so while on active duty.  However, Dr. A.J.T. made no reference to any additional injury to the right knee.  Indeed, none of the STRs makes any reference to right knee problems, either by way of relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.

An October 1992 report from W.S., M.D., indicated the Veteran's right knee was normal, despite his complaints of right knee pain since that automobile accident in service.  In a November 1992 report, J.E.C., M.D., noted the Veteran's complaints of pain in both knees (so bilaterally).  However, the only objective finding on examination was that his right knee was "hurting him some, he had no injury to his knee."  Dr. J.E.C.'s diagnostic impression was chondromalacia patella, bilateral.  

"Chondromalacia patella is defined as the premature degeneration of the patellar cartilage, the patellar margins are tender so that pain is produced when the patella is pressed against the femur."  Odiorne v. Principi, 3 Vet. App. 456, 458 (1992) and Rollings Brown, 8 Vet. App. 8, 11 (1995).  

A VA general medical examination was performed in July 1993.  There were no complaints or findings of a right knee disorder.  In an August 1994 report, Dr. A.J.T. indicated the Veteran had injured his right knee in August 1993 when a store shelf fell on his right leg.  That injury, assuming it occurred as alleged, was after his military service had ended, not during.  There was a possible tear of the meniscus cartilage.  X-rays in May 1995 showed no define fracture, bony pathology, or soft tissue calcification.  An April 1997 VA examination report noted that the right knee was still normal.

A private report of L.C.B., Jr., M.D., dated in September 2001, noted the Veteran complained of bilateral knee pain after an altercation with an inmate in August 2001 while performing his duties as a correction officer.  He stated that this symptom had started after that August 2001 work-related injury.  Right knee X-rays continued to be normal, however, showing no consequent abnormality.  A magnetic resonance imaging (MRI) of this knee showed no acute changes or tears.  The pertinent diagnosis was bilateral knee pain.

A VA compensation examination was conducted in October 2004.  Physical examination found no bone or joint deformity, swelling, or effusion of the Veteran's right knee.  There was no quadriceps atrophy.  The patella moved freely and tracked well.  Anterior and posterior drawer signs were negative for instability.  McMurray sign was negative.  Motor strength testing was 5/5.  Right knee range of motion, extension to flexion, was from 0 to 22 degrees with no crepitus.  The Veteran reported pain of 3 on a scale of 0 to 10 with range of motion, and pain of 4 with repetitive motion.  The examiner did not diagnose any underlying right knee condition, however, including to account for this pain and resultant limitation of motion.

A private report of Dr. L.C.B., dated in July 2005, noted the Veteran stated that he sustained a work-related injury in May 2005 in which his right knee struck his desk.  A right knee examination and X-rays were negative in July 2005, however.

In a December 2009 opinion, a VA nurse practitioner indicated that it is likely the Veteran's right knee condition is secondary to his left knee disability.

But the Veteran had another VA compensation examination in May 2011, and physical examination of his right knee continued to be normal.  Also, after reviewing the claims files, the examiner determined the Veteran's 
service-connected left knee disability did not result in a right knee disability.  In so concluding, the examiner pointed out that the Veteran's right knee examination and X-rays were normal.

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Stated somewhat differently, to establish entitlement to direct service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases such as degenerative joint disease (DJD, i.e., arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

So service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  Establishing entitlement to service connection on this alternative secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its probative value in relation to the other relevant evidence in the file.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Most fundamental to the claim, however, irrespective of the particular basis of it, is that the Veteran first has to establish he has the claimed disability, which in this particular instance is a right knee disorder.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the claims file does not contain any medical record diagnosing a right knee disorder of any type, despite the Veteran's claim of right knee pain.  The Board affords relatively little probative value to the December 2009 opinion of the VA nurse practitioner.  The value of a health care provider's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Miller v. West, 11 Vet. App. 345, 348 (1998) (conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Here, the nurse practitioner who rendered the December 2009 nexus opinion did not review the Veteran's claims files.  And although this, alone, is not dispositive or determinative of a medical opinion's probative value, it is when, as here, the claims file contained multiple examinations and X-rays showing no knee pathology whatsoever.  Moreover, she provided no supporting rationale for the opinion, which is where most of the probative value of the opinion is derived.  There is no indication she ever examined or treated the Veteran's right knee.  Indeed, she did not even provide the specific diagnosis of a right knee disorder, but merely stated that the Veteran had an unspecified "right knee condition."

In a precedent decision, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for supporting medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  In the Neives-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.  And this is the same situation here.  

The Board is not rejecting this nurse practitioner's opinion merely for failing to review the claims file, but more so for failing to discuss or account for evidence in the claims file, including the other examinations and X-rays mentioned, which revealed no right knee pathology suggestive of an underlying "right knee condition" of the unspecified type mentioned.  But aside from this, there also was no discussion of the underlying medical rationale of the opinion.

In comparison, the Board gives much greater probative weight to the findings of the May 2011 VA compensation examiner who reviewed the Veteran's claims files and conducted a right knee examination that included X-rays of this knee.  Yet, he was unable to detect any current right knee disability.  And absent evidence of current right knee disability, service connection is not possible because there is no present disability to attribute to the Veteran's military service, including secondarily by way of his service-connected left knee disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Board would only have to address any potential relationship or correlation between a right knee disorder and the Veteran's military service, including by way of a service-connected disability like his left knee disability, in the event he first established that he has a right knee disorder (or at least has since filing this claim), which he simply has not done.  So, again, there is no current disability to relate to his military service, including secondarily by way of a service-connected disability like the one affecting his left knee.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

There was no underlying diagnosis of a right knee disorder of any sort in service.  There equally was no indication of right knee arthritis within one year of the Veteran's discharge from service, or even at any other time since, certainly not to the required minimum compensable degree of at least 10-percent disabling, which also precludes presumptive service connection.  And there continues to be no post-service treatment or other records diagnosing any specific right knee disability.  Instead, the evidence merely notes the Veteran's complaints of right knee pain, with no actual underlying disability to account for his subjective complaints.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")

The Board also has considered the Veteran's lay statements.  Nonetheless, while he is certainly competent to state that he feels certain symptoms, such as pain in his right knee, he is not competent or qualified, as a layman, to ascribe his pain to an underlying right knee disability or to attribute any such right knee disorder to his altered gait caused by his service-connected left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  That is to say, certain disabilities like the one at issue are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required diagnosis and nexus or linkage between the claimed disability and service or a service-connected disability, but that it is when the particular type of condition claimed does not lend itself to probative lay comment concerning this).  See, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (similarly holding that certain disabilities are not conditions capable of lay diagnosis, such as rheumatic heart disease or rheumatic fever).


Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of his claim, including establishing that he has a right knee disability, there is no need to also consider the credibility of his lay statements, even though this, too, affects their ultimate probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the evidence is against service connection for this claimed disorder.  So there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim for service connection for a right knee disorder, including as secondary to the service-connected left knee disability, is denied.



REMAND

The Board must further develop the claim for service connection for hypertension before deciding it.

In the prior December 2010 remand, the Board indicated the Veteran needed to be provided a VA compensation examination for a medical nexus opinion concerning whether his hypertension is secondarily related to his military service by way of a service-connected disability.  In particular, the Board requested that the designated examiner comment on "the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension is proximately due to, the result of, or chronically aggravated by pain caused by his service-connected left knee, low back, and/or cervical spine disabilities."  See C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pursuant to this request, the Veteran had a VA compensation examination in May 2011.  The examiner reviewed the claims file and evaluated the Veteran before concluding that his hypertension was not caused by his service-connected disabilities.  Unfortunately, however, this examiner did not also provide an opinion as to whether the Veteran's service-connected disabilities aggravated his hypertension to otherwise warrant the granting of service connection on this alternative secondary basis.  Two opinions are required for secondary service connection claims:

1.	Is the claimed disorder "caused by" or "due to" the service-connected disability?  AND
2.	Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?


Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

The opinion therefore is unacceptable because it does not comply with the Board's prior remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The TDIU claim is inextricably intertwined with the claim for service connection for hypertension since any grant of service connection for the hypertension would have to be considered in adjudicating the TDIU claim.  See 38 C.F.R. § 4.16(a).  Therefore, the TDIU claim also must be remanded for readjudication after completion of the additional development concerning this claim for service connection for hypertension.  This temporary deferral of consideration of the TDIU claim is aside from the fact that a medical opinion is needed in any event to assist in determining whether the Veteran's service-connected disabilities - which potentially may include hypertension - preclude him from engaging in all forms of substantially gainful employment, versus just marginal employment in comparison, given his level of education and prior work experience and training, etc.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362 , 331-32 (1991).  


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Return the file to the VA examiner that evaluated the Veteran in May 2011 for additional medical comment.  If, for whatever reason, this particular VA examiner is unavailable to provide this further comment, then have someone else equally qualified make the necessary determination.  In this eventuality, the Veteran may need to be reexamined.

Because the opinion provided in May 2011 only addresses the question of whether the Veteran's 
service-connected left knee and lumbar and cervical spine disabilities caused his hypertension, concluding they did not, the examiner, whoever designated, is again requested to also provide an opinion regarding the likelihood (very likely, as likely as not, or unlikely) these service-connected disabilities, either alone or in combination, alternatively aggravated the hypertension.

If the examiner determines he cannot provide this requested medical nexus opinion without resorting to speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.  In other words, merely saying he cannot comment without resorting to mere speculation will not suffice.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If it is determined the hypertension, though not caused by, nonetheless has been aggravated by the service-connected left knee and lumbar and cervical spine disabilities, then medical comment is additionally needed concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, which would then include:  (i) chronic lumbar strain, (ii) pseudofolliculitis barbae, (iii) a left knee disability involving both arthritis and instability, (iv) degenerative joint disease of the cervical spine, (v) dislocation of the right index finger, and (vi) hypertension. 

Else, in making this employability determination, the hypertension is to be excluded, not included, since in that event it would not be a service-connected disability.


In making this determination of employability, the examiner must consider the Veteran's level of education, experience, and occupational background and training in determining whether he is unable to secure or maintain substantially gainful employment in light of his 
service-connected disabilities (standing alone) versus just marginal employment in comparison.

The examination report must include discussion of the underlying rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

2.  Then readjudicate these claims for service connection for hypertension and a TDIU.  If these claims continue to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in resonse before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


